           Case 3:19-cv-00738-MMD-CLB Document 10 Filed 07/02/20 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7

 8

 9                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
10

11 UNITED STATES OF AMERICA,                         3:19-cv-00738-MMD-CLB

12                  Plaintiff,                       ORDER APPROVING

13          v.                                       Settlement Agreement for Entry of
                                                     Judgment of Forfeiture as to Zachary
14 $43,513.00 in United States Currency,             Hardin and Order
15                  Defendant.

16         The United States and Zachary Hardin and his counsel, David Bross, agree as

17 follows:

18         1. This case is a civil forfeiture action seeking to forfeit $43,513.00 in United States

19 currency under 21 U.S.C. § 881(a)(6) and 18 U.S.C. § 981(a)(1)(C).

20         2. Zachary Hardin knowingly and voluntarily agrees to the civil judicial forfeiture

21 of the $43,513.

22         3. Zachary Hardin knowingly and voluntarily agrees to forfeit the $43,513 to the

23 United States.

24         4. Zachary Hardin knowingly and voluntarily agrees to relinquish all rights, titles,

25 and interests in the $43,513.

26         5. Zachary Hardin knowingly and voluntarily agrees to waive his right to any civil

27 judicial forfeiture proceedings (proceedings) concerning the $43,513.

28 / / /
           Case 3:19-cv-00738-MMD-CLB Document 10 Filed 07/02/20 Page 2 of 6



 1          6. Zachary Hardin knowingly and voluntarily agrees to waive service of process of

 2   any and all documents filed in this action or any proceedings concerning the $43,513

 3   arising from the facts and circumstances of this case.

 4          7. Zachary Hardin knowingly and voluntarily agrees to waive any further notice to

 5   him, his agents, or his attorney regarding the forfeiture and disposition of the $43,513.

 6          8. Zachary Hardin knowingly and voluntarily agrees not to file any claim, answer,

 7   petition, or other documents in any proceedings concerning the $43,513.

 8          9. Zachary Hardin knowingly and voluntarily agrees to withdraw any claims,

 9   answers, counterclaims, petitions, or other documents he filed in any proceedings

10   concerning the $43,513.

11          10. Zachary Hardin knowingly and voluntarily agrees to waive the statute of

12   limitations, the CAFRA requirements, Supplemental Rules for Admiralty or Maritime

13   Claims and Asset Forfeiture Actions A, C, E, and G, 18 U.S.C. § 983, the constitutional

14   requirements, and the constitutional due process requirements of any forfeiture proceedings

15   concerning the $43,513.

16          11. Zachary Hardin knowingly and voluntarily agrees to waive his right to a trial on

17   the forfeiture of the $43,513.

18          12. Zachary Hardin knowingly and voluntarily agrees to waive (a) all

19   constitutional, legal, and equitable defenses to, (b) any constitutional or statutory double

20   jeopardy defense or claim concerning, and (c) any claim or defense under the Eighth

21   Amendment to the United States Constitution, including, but not limited to, any claim or

22   defense of excessive fines or cruel and unusual punishments in any proceedings concerning

23   the $43,513.

24          13. Zachary Hardin knowingly and voluntarily agrees to the entry of a Judgment of

25   Forfeiture of the $43,513 to the United States.

26          14. Zachary Hardin understand that the forfeiture of the $43,513 shall not be

27   treated as satisfaction of any assessment, restitution, fine, cost of imprisonment, or any

28   other penalty that may be imposed on Zachary Hardin in addition to forfeiture.
                                                2
           Case 3:19-cv-00738-MMD-CLB Document 10 Filed 07/02/20 Page 3 of 6



 1           15. Zachary Hardin knowingly and voluntarily agrees to the conditions set forth in

 2   this Settlement Agreement for Entry of Judgment of Forfeiture as to Zachary Hardin and

 3   Order (Settlement Agreement).

 4           16. Zachary Hardin knowingly and voluntarily agrees to hold harmless the United

 5   States, the United States Department of Justice, the United States Attorney’s Office for the

 6   District of Nevada, the Nevada Highway Patrol, the Washoe County Sheriff’s Office, the

 7   Drug Enforcement Administration, the Department of the United States Treasury, their

 8   agencies, their agents, and their employees from any claim made by Zachary Hardin or any

 9   third party arising out of the facts and circumstances of this case.

10           17. Zachary Hardin knowingly and voluntarily releases and forever discharges the

11   United States, the United States Department of Justice, the United States Attorney’s Office

12   for the District of Nevada, the Nevada Highway Patrol, the Washoe County Sheriff’s

13   Office, the Drug Enforcement Administration, the Department of the United States

14   Treasury, their agencies, their agents, and their employees from any and all claims, rights,

15   or causes of action of any kind that Zachary Hardin now has or may hereafter have on

16   account of, or in any way growing out of, the seizures and the forfeitures of the property in

17   the civil judicial forfeiture.

18           18. Zachary Hardin knowingly and voluntarily acknowledges, understands, and

19   agrees that (a) federal law requires the Department of the United States Treasury and other

20   disbursing officials to offset federal payments to collect delinquent tax and non-tax debts

21   owed to the United States and to individual states (including past-due child support); (b) if

22   an offset occurs to the payment to be made pursuant to this agreement, they will receive a

23   notification from the Department of the United States Treasury at the last address provided

24   by them to the governmental agency or entity to whom the offset payment is made; (c) if

25   they believe the payment may be subject to an offset, they may contact the Treasury

26   Department at 1-800-304-3107; (d) the terms of this settlement do not affect the tax

27   obligations fines, penalties, or any other monetary obligations owed to the United States or

28   an individual state; and (e) the exact sum delivered to David Bross, on behalf of him, may
                                                    3
           Case 3:19-cv-00738-MMD-CLB Document 10 Filed 07/02/20 Page 4 of 6



 1   well be a lesser sum, if the Treasury Offset Program reduces the amount in satisfaction of a

 2   debt obligation.

 3          19. After the property is forfeited in the civil case and the United States District

 4   Court has signed the Settlement Agreement concerning the property, within a practicable

 5   time thereafter for the United States, the United States agrees to release to Zachary Hardin

 6   through David Bross one payment of $13,053.90 less any debt owed to the United States,

 7   any agency of the United States, or any debt in which the United States is authorized to

 8   collect. David Bross knowingly and voluntarily agrees to fill out the Department of the

 9   United States Treasury Automated Clearing House (ACH) form accurately and correctly

10   and submit it to the United States Attorney’s Office so that the payment of the money can

11   be disbursed by electronic fund transfer. Zachary Hardin knowingly and voluntarily agrees

12   the $13,053.90 may be offset by any debt owed to the United States, any agency of the

13   United States, or any debt in which the United States is authorized to collect.

14          20. Each party acknowledges and warrants that its execution of the Settlement

15   Agreement is free and is voluntary.

16          21. The Settlement Agreement contains the entire agreement between the parties.

17          22. Except as expressly stated in the Settlement Agreement, no party, officer, agent,

18   employee, representative, or attorney has made any statement or representation to any

19   other party, person, or entity regarding any fact relied upon in entering into the Settlement

20   Agreement, and no party, officer, agent, employee, representative, or attorney relies on

21   such statement or representation in executing the Settlement Agreement.

22          23. The persons signing the Settlement Agreement warrant and represent that they

23   have full authority to execute the Settlement Agreement and to bind the persons and/or

24   entities, on whose behalf they are signing, to the terms of the Settlement Agreement.

25          24. This Settlement Agreement shall be construed and interpreted according to

26   federal forfeiture law and federal common law. The jurisdiction and the venue for any

27   dispute related to, and/or arising from, this Settlement Agreement is the unofficial

28   ///
                                                    4
Case 3:19-cv-00738-MMD-CLB Document 10 Filed 07/02/20 Page 5 of 6
           Case 3:19-cv-00738-MMD-CLB Document 10 Filed 07/02/20 Page 6 of 6



 1   Northern Division of the United States District Court for the District of Nevada, located in

 2   Reno, Nevada.

 3          25. Each party shall bear his or its own attorneys’ fees, expenses, costs, and interest.

 4          26. This Settlement Agreement shall not be construed more strictly against one

 5   party than against the other merely by virtue of the fact that it may have been prepared

 6   primarily by counsel for one of the parties; it being recognized that both parties have

 7   contributed substantially and materially to the preparation of this Settlement Agreement.

 8          IT IS HEREBY CERTIFIED, pursuant to 28 U.S.C. § 2465(a)(2), that there was

 9   reasonable cause for the seizure and forfeiture of the $43,513.

10

11   DATED:                                      DATED:        July 1, 2020

12   SMOLEN & ROYTMAN                            NICHOLAS A. TRUTANICH
                                                 United States Attorney
13

14                                               /s/ James A. Blum
     DAVID BROSS                                 JAMES A. BLUM
15   Counsel for Zachary Hardin                  Assistant United States Attorney
16   DATED:
17

18
     ZACHARY HARDIN
19

20

21
                                                 IT IS SO ORDERED:
22

23

24

25                                               UNITED STATES DISTRICT JUDGE
26                                               DATED: July 2, 2020
27

28
                                                    5
